LEVINE, J.
Wp. are setting forth these facts for the reason that a great deal of space is devoted in the brief of plaintiff in error to the assignment of error that the judgment is manifestly against the weight of the evidence. We are of the opinion that this assignment of error cannot be considered by this court, in view of the fact that a new trial had already been granted in the common pleas court on -the ground that the first judgment was manifestly against the weight of the evidence.
In Cleveland Railway Co. vs. Trendel etc., 101 OS. 316 this question has been fully adjudicated. Syllabus 3 states the law as follows:
(Here follows quotation)
We are, in view of this holding, powerless to consider the question of the weight of the evidence.
Another assignment of error related to the charge of the court. After the court gave its general charge to the jury the plaintiff in error requested the court to charge to the effect that if plaintiff in any way contributed to the negligence, contributed to the slightest degree, it would be a bar to plaintiff’s recovery.
We are aware that this request contains in substance language approved by our Supreme Court, yet a reading of the general charge does, in our opinion, substantially state the law.
We find no reversible error in the record and the judgment is therefore affirmed.
Vickery, PJ., and Sullivan, J., concur.